DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 11/23/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US-20160159488-A1) (newly cited).
Regarding claim 1, Roach teaches a first cylindrical member (piston rod) that is constituted by a fiber reinforced plastic (FRP) member that has a first metal film on a surface thereof, the first cylindrical member having a central hole in a longitudinal direction thereof (Roach, Par. 0002, 0171-0179). Roach further teaches that the first metal film covers the cylindrical member on the outer surface, and may further cover the end surface (Roach, Par. 0171-0179 and Figs. 116-119). Roach further teaches that the metal film can be applied in various areas and thicknesses as needed (Roach, Par. 0173). Roach further teaches FRP substrates comprising a metal film on the interior and exterior of the FRP substrate to optimize cover properties with respect to fire, structural support, and surface characteristics without adding undue weight (Roach, Par. 0173, 0216, 0224, and 0271). Therefore, it would have been obvious to one of ordinary skill in the art to use an inner metal layer in the first cylindrical member (piston rod) of Roach motivated by optimize cover properties with respect to fire, structural support, and surface characteristics without adding undue weight. This would result in a metal film covering the outer face and edge face of the first cylindrical member, and another metal film covering the inner face of the first cylindrical member. It would have been obvious to one of ordinary skill in the art to make integral the two different connecting metal films, thus resulting in a first metal film that integrally covers the outer peripheral face, the end face that continues from the outer peripheral face in the longitudinal direction of the first cylindrical member, and an inner peripheral face of the first cylindrical member that continues from the end face, see MPEP 2144.04, V.B & MPEP 2143. Roach further teaches that two or more of these cylindrical members (piston rods) may be joined together (TLP bonding) (Roach, Par. 0174). This results in an identical second cylindrical member wherein the first metal film covering the end face in the longitudinal direction of the first cylindrical member and the second metal film covering the end face in the longitudinal direction of the second cylindrical member are joined together on faces orthogonal to the longitudinal direction of the first cylindrical member and the longitudinal direction of the second cylindrical member.
Regarding claim 2, Roach teaches that first metal film and the second metal film are welded to each other (Roach, Par. 0174 – see TLP bonding).
Regarding claim 8, Roach teaches a structure comprising the cylindrical member according to claim 1 (Roach, Par. 0171-0179).
Regarding claim 10, Roach teaches that the FRP member in the first cylindrical member and the first metal film are electrically joined to each other, and the FRP member in the second cylindrical member and the second metal film are electrically joined together (Roach, Par. 0173 – see electroplating). 
Regarding claim 11, Roach teaches that the first cylindrical member and the second cylindrical member are identical and therefore have the same diameter (Roach, Par. 0174).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. as applied to claim 1 above, in view of Jorn et al. (US-20160318631-A1) (newly cited).
Regarding claim 3, Roach teaches all of the elements of the claimed invention as stated for claim 1. Roach does not teach that the cylindrical member further comprises: a first bent portion that protrudes from an end portion of the first cylindrical member toward a center of the first cylindrical member and in a radial direction of the first cylindrical member; a second bent portion that protrudes from an end portion of the second cylindrical member toward a center of the second cylindrical member and in a radial direction of the second cylindrical member; and a joining member that passes through the first bent portion and the second bent portion, wherein the first metal film covers a face of the first bent portion opposite to the second cylindrical member, wherein the second metal film covers a face of the second bent portion opposite to the first cylindrical member, and wherein the joining member passes through the first metal film provided on the first bent portion and the second metal film provided on the second bent portion.
Jorn teaches fiber reinforced plastic material for use in an aircraft wherein the FRP material is bonded with another FRP material by drilling a joining member (fastening device) through both of the FRP materials (Jorn, Abstract, Par. 0072, 0077-0081, Figs 1, and 5-8).
Since both Roach and Jorn are analogous art as they both teach FRP materials for use in an aircraft (Roach, Par. 0086), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Jorn to modify Roach and attach the two cylindrical members of Roach together using a joining member that prevents geometric deformation on the surfaces of the cylindrical members as taught by Jorn (Jorn, Par. 0077). This would result in bent portions extending from the end portions of each cylindrical member of Roach towards a center of the cylindrical members in a radial direction, wherein a joining member is drilled into the bent portions such that the joining member passes through the bent portions of both cylindrical members of Roach (Roach, Figs 116-119). As the metal films are formed integrally as stated above for claim 1, this would result in the metal films covering the face of the bent portions of each cylindrical member and thus the joining members would pass through the metal films and satisfy the claimed limitations.

Response to Arguments
Applicant’s remarks and amendments filed 01/31/2022 have been fully considered.
Applicant argues that the previous prior art of record does not teach the limitations of newly amended claim 1. This is found persuasive:
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection no longer relies upon the previously cited pieces of prior art. The new grounds of rejection now relies upon newly cited Roach and Jorn as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782